DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the arithmetic result determining unit" in line 5.  There is insufficient antecedent basis for this limitation in the claim. *NOTE* - “one of the one or plurality of arithmetic result determining unit (s)” would resolve this issue.
Claim 1 also recites the limitation "the arithmetic unit" in lines 8 and 12.  There is insufficient antecedent basis for this limitation in the claim. *NOTE* - “one of the one or plurality of arithmetic unit (s)” would resolve this issue.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “receiving an arithmetic start signal”, “repeatedly receiving an arithmetic result from an arithmetic unit”, “determining, when the consecutively received arithmetic result has a same calculation value, that an arithmetic operation performed by the arithmetic unit is completed”, and “outputting the calculation value as a determinate arithmetic result”. These limitations, as drafted, are a process or function, which under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step or function from practically being performed in the mind. For example, the “receiving”, “determining”, and “outputting” cited in the limitations encompasses a user manually or mentally performing those steps or functions. If a limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Widdup (US Patent No. 7,500,167).

As to claim 1
Widdup discloses a parallel processor comprising: 
one or a plurality of arithmetic unit(s) (decoder core 58, see Fig. 2); and 
one or a plurality of arithmetic result determining unit(s) (output buffer 66, comparator 64, and BER calculator 72; see Fig. 2) corresponding to the arithmetic unit(s) (see Fig. 2), 
the arithmetic result determining unit comprising: 
a receiving unit (output buffer 66, see Fig. 2) that repeatedly receives an arithmetic result (decoded data/hard decisions; see column 4, line 41) from the arithmetic unit (see column 4, lines 40-42), and 
a determining unit (comparator 64 and BER calculator 72, see Fig. 2) that determines, when the arithmetic result that the receiving unit consecutively receives has a same calculation value (hard decisions is equal to previous set of hard decisions; see As to claim 2
Widdup discloses the parallel processor according to claim 1, wherein the determining unit compares the arithmetic result that the receiving unit holds with the arithmetic result that the receiving unit subsequently receives, and determines whether respective calculation values are same (see column 4, lines 48-53). As to claim 3
Widdup discloses the parallel processor according to claim 1, further comprising one or a plurality of input holding unit(s) corresponding to the arithmetic unit(s), wherein 
the input holding unit performs error detection using error detection information added to an input value, and outputs a detection result to the determining unit, 
each of the arithmetic units executes an arithmetic operation using a value input to the corresponding input holding unit, and 
the determining unit executes the determination when the detection result indicates that an error is not detected (see column 4, lines 54-64). As to claim 7
Widdup discloses an arithmetic processing method comprising: 

repeatedly receiving an arithmetic result (decoded data/hard decisions; see column 4, line 41) from an arithmetic unit (decoder core 58, see Fig. 2) (see column 4, lines 40-42); 
determining, when the consecutively received arithmetic result has a same calculation value (hard decisions is equal to previous set of hard decisions; see column 5, lines 46-47), that an arithmetic operation performed by the arithmetic unit is completed (see column 5, lines 48); and 
outputting the calculation value (hard decision in the output buffer 66; see column 5, line 51) as a determinate arithmetic result (see column 5, lines 51-54).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Widdup (US Patent No. 7,500,167) in view of Ren et al. [Ren] (US PGPub 2017/0090541).

As to claim 4
Widdup discloses the parallel processor as cited in claim 1; however, Widdup fails to specifically disclose the parallel processor wherein the arithmetic operation that each of the arithmetic units executes is power calculation.
Ren discloses a parallel processor (data center 100, see Fig. 1) comprising an arithmetic operation (calculation to determine energy used; see paragraph 0024, lines 3-4) that each of arithmetic units (computing resources 110, see Fig. 1) executes is power calculation (energy calculation; see paragraph 0024, line 11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Widdup’s invention to include Ren’s in .

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Neither Widdup or Ren, individually or in combination, teach an arithmetic operation that each of the arithmetic units executes is connected and is included in the whole arithmetic operation, and the parallel processor further comprising a control executing unit that performs predetermined control using the determinate arithmetic result output from the determining unit corresponding to the last arithmetic unit in the whole arithmetic operation. Accordingly dependent claims 5 and 6 are allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Brown whose telephone number is (571)272-5932.  The examiner can normally be reached Monday-Thursday from 5:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached at (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael J Brown/
Primary Examiner, Art Unit 2115